Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that Na does not describe “There is no disclosure of "a second single connectivity mode utilizing the second radio link". 
Examiner respectfully disagrees. 
Na discloses (US 2020/0280901 A1) in Fig. 1, a 5G BS, which is an access device supporting radio section access of a 5G network. The 5G BS may be divided into a 5G 3.5 GHz BS 10A and a 5G 28 GHz BS 10B included in respective networks on the basis of a frequency band provided in a 5G environment. 5G aims at an Ultra Reliable and Low Latency Communication (URLLC) service based on near real time data transmission/reception. Thus second network 5G uses second path which is 5G switching between channels (3.5 GHz/28 GHz) for data transmission/reception. 
Further Fig. 5 step S70 discloses, the determination unit determined to switch the data transmission path, the switching unit 130 switches the data transmission path from the 4G network (first network using first radio technology) to the 5G network (second network using second radio technology) so that the user plane data can be transmitted through the 5G network in S70.
[0132] At this time, the switching unit 130 transmits a packet making a request for activating the 5G network to the 5G network, thereby switching the data transmission path from the 4G network to the 5G network based on their respective characteristics (such as radio environment information, expected throughput etc.).


Na discloses system can work in singular mode.
Na discloses in Fig. 5, steps S30-S40, paragraphs 0086-0089, the radio environment information identified for each of the 4G network and the 5G network belonging to the dual connectivity. The radio environment information is not limited to the above-example, but may include all pieces of information for identifying a network state of each of the 4G network and the 5G network based on the expected throughput for each of the network. The radio environment information may include, for example, transmission intensity information (RSTP), a Signal-to-Noise Ratio (SINR), and downlink bandwidth information (effective DL BW). The expected throughput mapped to each piece of the radio environment information in the mapping table may be mapped in the form of a value obtained by averaging, for example, current (current period) radio environment information and past (previous periods) radio environment information. And thus switching the path to either 4G or 5G. 

Fig. 4 discloses in initial access to the 4G network, a 4G signaling APN is generated through a 4G RRC Connection establishment and Attach procedure (1). [0113] At this time, when Mobile Termination (MT) or Mobile Origination (MO) is generated, the terminal apparatus 100 processes access to the 4G network by performing RRC connection setup through the 4G network. [0114] As described above, when the access to the 4G network is completely processed, the data transmission path for transmitting user plane data by the terminal apparatus 100 may be set as the 4G network. Thus Na invention will also read on Singular connectivity mode.

Thus Na discloses single connectivity mode.
Na also discloses selection of dual connection from a 4G network or a 5G network (See selection mechanism in Figs. 3-5). Paragraph 0110 disclose, First, the access unit 110 initially accesses the 4G network through access to the 4G BS 200 (singular connectivity mode) and additionally accesses the 5G network through access to the 5G BS 10 according to the non-standalone operation, thereby maintaining the dual connectivity to the 4G network and the 5G network in S10 and S20. 
Similar arguments applied to claims 14 and 21.
Thus rejection of claims 4-23 is maintained.

/ROMANI OHRI/Primary Examiner, Art Unit 2413